DETAILED ACTION
This Office Action is responsive to the Amendment filed 2 December 2021.  

Claims 21, 22 and 24-41 are now pending.  The Examiner acknowledges the 

amendments to claim 21 as well as the cancellation of claim 23 and the addition of 

claims 36-41.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,575,977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21, 22 and 24-41 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 21, 22 and 24-35, while the prior art teaches a gastric tube for use in a bariatric surgical procedure, comprising: an elongate tube defining a longitudinally-extending channel, the elongate tube having an outer surface defining a groove that extends longitudinally along the elongate tube and is separated from the channel, wherein the groove includes a longitudinally-extending proximal portion having a first diameter and a longitudinally-extending distal portion having a second diameter different than the first diameter of the proximal portion; and a movable component supported by the elongate tube and configured to move relative to the elongate tube between an unexpanded configuration, in which a segment of the movable component is disposed within the groove and an expanded configuration, in which the segment of the movable component is disposed outside of the groove, the prior art of record does not teach or fairly suggest a gastric tube for use in a bariatric surgical procedure as claimed by Applicant, wherein the first diameter of the proximal portion of the groove is smaller than the second diameter of the distal portion of the groove.  
Regarding claims 36-38, while the prior art teaches a gastric tube for use in a bariatric surgical procedure, comprising: an elongate tube defining a longitudinally-extending channel, the elongate tube having an outer surface defining a groove that extends longitudinally along the elongate tube and is separated from the channel, wherein the groove includes a longitudinally-extending proximal portion having a first diameter and a longitudinally-extending distal portion having a second diameter different than the first diameter of the proximal portion; and a movable component supported by the elongate tube and configured to move relative to the elongate tube between an unexpanded configuration, in which a segment of the movable component is disposed within the groove and an expanded configuration, in which the segment of the movable component is disposed outside of the groove, wherein the channel of the elongate tube is a vacuum lumen, the prior art of record does not teach or fairly suggest a gastric tube for use in a bariatric surgical procedure as claimed by Applicant, wherein the elongate 
Regarding claims 39-41, while the prior art teaches a gastric tube for use in a bariatric surgical procedure, comprising: an elongate tube defining a longitudinally-extending channel, the elongate tube having an outer surface defining a groove that extends longitudinally along the elongate tube and is separated from the channel, wherein the groove includes a longitudinally-extending proximal portion having a first diameter and a longitudinally-extending distal portion having a second diameter different than the first diameter of the proximal portion; and a movable component supported by the elongate tube and configured to move relative to the elongate tube between an unexpanded configuration, in which a segment of the movable component is disposed within the groove and an expanded configuration, in which the segment of the movable component is disposed outside of the groove, the prior art of record does not teach or fairly suggest a gastric tube for use in a bariatric surgical procedure as claimed by Applicant, wherein the movable component has a plurality of lights disposed along a length thereof.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791